Citation Nr: 0916899	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-12 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus.

3.  Entitlement to an effective date earlier than October 22, 
2003, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to 
November 27, 1970 and from May 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

The Board notes that the only issue that has been certified 
to the Board is the issue of entitlement to an effective date 
earlier than October 22, 2003, for the grant of service 
connection for PTSD.  The Board notes that a June 4, 2005, 
Decision Review Officer Decision granting a 70 percent 
disability rating for PTSD and a 40 percent disability rating 
for diabetes mellitus noted that the benefits sought on 
appeal have been granted without appellate review and for 
that reason, the appeal would be considered withdrawn.  
Withdrawal of an issue on appeal may be made by the appellant 
or by his or her authorized representative in writing. 38 
C.F.R. § 20.204.  There is no correspondence from the Veteran 
or his representative requesting that any issue on appeal be 
withdrawn.  Since the RO did not assign the maximum 
disability ratings possible for the Veteran's PTSD or 
diabetes mellitus, the appeal for a higher evaluation remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
Therefore, the issues of entitlement to increased evaluations 
for PTSD and diabetes mellitus are still in appellate status.  

The Board also notes that the claim for an earlier effective 
date for the grant of service connection for PTSD also 
includes a claim of whether the May 2002 rating decision 
denying service connection for PTSD should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).  As discussed in more detail below, because this case 
involves the situation where new and material evidence was 
received, consisting of "relevant official service 
department record that existed and had not been associated 
with the claims file when VA first decided the claim," the 
prior decision as to that issue is "reconsidered" based on 
all the evidence, thus negating the finality of the May 2002 
rating decision regarding the issue of entitlement to service 
connection for PTSD.  Thus, the CUE claim is rendered moot.  
 
The issues of entitlement to an initial evaluation for PTSD 
and evaluation in excess of 40 percent for diabetes mellitus 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for 
PTSD was received on November 27, 2001, and denied by a 
rating decision dated in May 2002; the Veteran did not appeal 
this decision.  

2.  On October 22, 2003, the RO received a request to reopen 
his claim for service connection for PTSD.  

3.  On November 24, 2003, the RO received official service 
department record that existed but had not been associated 
with the claims file when VA first decided the claim in May 
2002 and the RO's inability to obtain these records at an 
earlier time was not due to the Veteran's failure to provide 
the RO with sufficient information.  

4.  A private medical record diagnosing PTSD on January 8, 
2002, is the first competent evidence that the veteran had 
PTSD.


CONCLUSION OF LAW

The requirements for establishment of an effective date of 
January 8, 2002, but no earlier, for service connection for 
PTSD have been met.  38 U.S.C.A. §§ 1110, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.156(c), 3.303, 3.400 (2008).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions with respect to the claim for an earlier 
effective date for the grant of service connection for PTSD.  
Letters dated in December 2003 and March 2006 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183 and 
Dingess, 19 Vet. App. at 473.  Together, the letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence, as well as how VA determines 
disability ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Earlier Effective Date

The Veteran is claiming entitlement to an effective date 
prior to October 22, 2003, for an award of service connection 
for PTSD.  

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  The effective date of an award of disability 
compensation based on a reopened claim under the provisions 
of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be 
the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 C.F.R. § 3.400(r).  

Historically, the Veteran filed his original claim for 
compensation in August 1974.  By a December 1974 rating 
decision, service connection was granted for psychosomatic 
reaction, gastrointestinal reaction, with anxiety.  On 
November 27, 2001, the RO received the Veteran's claim for 
service connection for PTSD.  The Veteran reported that he 
could not sleep, he had nightmares, flashbacks, and numerous 
other symptoms that he felt were related to PTSD.  The 
Veteran asked to be scheduled for an examination at VA 
expense as he could not afford a doctor on his own.  

On March 15, 2002, the Veteran submitted an initial 
assessment at the Center for Behavioral Medicine dated 
January 8, 2002 and a private psychiatric evaluation dated 
January 28, 2002.  The Veteran reported VA hospitalization in 
1991-92 for PTSD and noted that the counselor felt that he 
had PTSD.  The Veteran complained of repeated nightmares from 
Vietnam where he was on combat duty from 1968-69.  The 
Veteran stated that he felt that he had a sleep disturbance 
due to the nightmares.  He also reported being fearful of 
other people and social situations, memory loss of numbers, 
dates and ages.  The Veteran reported stopping some of his 
pleasures like reading months before.  After mental status 
examination, the physician diagnosed PTSD and intermittent 
explosive disorder.  The initial assessment also diagnosed 
PTSD according to DSM criteria and assigned a GAF of 45.  

The Veteran was afforded a VA examination in March 2002.  
After mental status examination, the psychologist diagnosed 
adjustment disorder with disturbance of conduct.  The 
psychologist found that not all criteria for PTSD were 
satisfied and it was noted that there was insufficient 
evidence that stimuli were being avoided or that there was a 
numbing of general responsiveness as well as insufficient 
evidence that the Veteran's sleep difficulties were due to 
the effects of witnessing a traumatic event.     

Service connection for PTSD was denied in a rating decision 
dated in May 2002.  The Veteran did not appeal this decision.  

On October 22, 2003, the RO received the Veteran's request to 
reopen his service connection claim for PTSD.  The Veteran 
submitted statements regarding three stressful incidents.  
The first incident allegedly occurred when he was a "tunnel 
rat."  The Veteran reported that he had frequent feelings of 
guilt and anger when he has a flashback of this incident for 
not going further down the tunnel complex as he could have 
found the Viet Cong tunnel city under Camp Cu Chi.  The 
second incident allegedly occurred when he had just left an 
outhouse when the Viet Cong launched a 122 mm rocket attack.  
The Veteran returned to the outhouse to find a fellow 
serviceman suffering from severe bleeding in the left leg, 
and he ran a few hundred feet to a corpsman who ran back with 
the Veteran to the wounded serviceman who called the Veteran 
a "son of a bitch" for not treating him himself.  The 
Veteran described experiencing psychotic episodes if called a 
"son of a bitch" by anyone and assaulting and hurting the 
offender.  The third incident allegedly occurred when his 
grandfather died near the end of his tour in Viet Nam and he 
was taken out of Viet Nam on an emergency basis.  The veteran 
reported having to hitchhike to the church and then to the 
cemetery where his grandmother held the casket out of the 
ground so that he could say goodbye.  The veteran reported 
that his family was angry with him for being favored.  

The Veteran also submitted a Letter of Appreciation dated 
July 13, 1968 which noted that the Veteran in July 1968 
assisted in a sweep of the Camp Cu Chi Defensive Wire System 
and that through his efforts an old but usable Viet Cong 
tunnel system was discovered leading through the outer 
perimeter wires to fighting positions approximately 50 meters 
in front of that unit's bunker line C.P.  The Letter noted 
that the Veteran had volunteered to "Tunnel Rat" the 
complex thus enabling a mapping of the area to be 
established.  Later, after the mapping of the area was 
completed, he assisted the bunker line personnel in setting 
demolition charges in order to destroy the complex.  

In November 2003, the RO received private medical records 
noting PTSD, cognitive NOS, and major depressive disorder.  
The RO also received a March 2002 letter authored by Dr. 
G.T., psychologist of a private hospital's outpatient 
behavioral medicine department which lists the numerous PTSD 
criteria that he felt the Veteran's met.   

In addition, the Veteran submitted an August 2002 
psychological evaluation which noted that the Veteran 
reported that he was suffering from PTSD and after testing, 
diagnostic impression was cognitive disorder NOS, PTSD, and 
major depressive disorder.  

Recently revised 38 C.F.R. § 3.156(c), effective on or after 
October 6, 2006, provides that at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section. Further, 38 
C.F.R. § 3.156(c)(i)(3) provides that an award made based all 
or in part on the records identified by paragraph (c)(1) of 
this section is effective on the date entitlement arose or 
the date VA received the previously decided claim, whichever 
is later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim.

Thus, the effective date would, under normal circumstances, 
be October 22, 2003, as that was the date of receipt of the 
Veteran's current claim.  However, because this case involves 
the situation where new and material evidence was received, 
consisting of "relevant official service department record 
that existed and had not been associated with the claims file 
when VA first decided the claim," the prior decision as to 
that issue is "reconsidered" based on all the evidence, 
thus negating the finality of the May 2002 rating decision 
regarding the issue of entitlement to service connection for 
PTSD.  

The question then becomes, "When did entitlement to service 
connection for PTSD arise?"  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2008).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).

38 C.F.R. § 4.125(a) (2008) requires that diagnoses of mental 
disorders conform to the Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  The diagnostic criteria for 
PTSD, per the Diagnostic and Statistical Manual of Mental 
Disorders IV (DSM-IV), may be summarized as:

A. Exposure to a traumatic event and the person's response 
involved intense fear, helplessness, or horror.
B. Persistent reexperience (e.g. flashbacks, nightmares) 
C. Persistent avoidance of stimuli associated with the trauma 
(e.g. inability to talk about things even related to the 
experience, avoidance of things and discussions that trigger 
flashbacks and reexperiencing symptoms fear of losing 
control) and numbing of general responsiveness
D. Persistent symptoms of increased arousal (e.g. difficulty 
falling or staying asleep, anger and hypervigilance) 
E. Duration of symptoms more than 1 month 
F. Significant impairment in social, occupational, or other 
important areas of functioning (e.g. problems with work and 
relationships.) 

Notably, criterion A (the "stressor") consists of two 
parts, both of which must apply for a diagnosis of PTSD.  The 
first (A1) requires that "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others."  The second (A2) 
requires that "the person's response involved intense fear, 
helplessness, or horror."  

It appears that service connection for PTSD was granted due 
in no small part to the Letter of Appreciation dated July 13, 
1968 and medical report dated in November 2003 authored by 
Dr. E.M.T., reports from private hospital concerning PTSD, 
and VA examination dated in April 2004.

However, it appears that the January 2002 private medical 
reports include symptoms that meet the DSM-IV criteria for 
PTSD.  Specifically, the Veteran noted the same two stressful 
incidents, of being a "tunnel rat" and leaving the 
serviceman who had his leg blown off in the latrine.  With 
respect to persistent reexperiencing traumatic event, the 
Veteran noted that he had repeated nightmares of Vietnam.  
With respect to persistent avoidance of stimuli associated 
with the trauma, the Veteran reported efforts to avoid 
conversations regarding Vietnam, that he had markedly 
diminished interest or participation in significant 
activities and does not indulge in previous pleasures like 
reading, and that he had feeling of detachment or 
estrangement from others and was reportedly fearful of other 
people and social situations.  With respect to persistent 
symptoms of increased arousal, the Veteran reported 
difficulty staying asleep and irritability and outbursts of 
anger and noted that at one time he might have been 
homicidal.  In addition, although not specifically 
articulated, it can be surmised by the January 2002 private 
medical reports that the duration of the symptoms were more 
than one month.  Lastly, the GAF of 45 assigned shows that 
the Veteran's PTSD caused significant impairment.  The Global 
Assessment of Functioning (GAF) is a numeric scale (0 through 
100) used by mental health clinicians and physicians to 
subjectively rate the social, occupational and psychological 
functioning of adults, e.g., how well or adaptively one is 
meeting various problems-in-living.  A GAF between 31 and 40 
indicates that there is some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.        

Thus, the Board finds that the Veteran met the criteria for 
service connection for PTSD on January 8, 2002, as reflected 
in the initial assessment of the Center for Behavior Medicine 
and the January 28, 2002, private psychiatric evaluation, and 
that an effective date of January 8, 2002, but no earlier, is 
warranted for service connection for PTSD because PTSD was 
not shown by competent evidence exist between the time the 
veteran filed his claim in November 2001 and January 8, 2002.


ORDER

Entitlement to an effective date of January 8, 2002, but no 
earlier, for the grant of service connection for PTSD is 
granted.


REMAND

With respect to the issue of entitlement to an initial 
evaluation in excess of 70 percent for PTSD, as the Board has 
granted an earlier effective date for the grant of service 
connection for PTSD, it is now up to the RO to assign a 
disability rating for the period of service connection prior 
to October 22, 2003.

With respect to the issue of entitlement to an evaluation in 
excess of 40 percent for diabetes mellitus, in order to 
satisfy the duty to notify provisions, VA must notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  If the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Board notes that the Veteran has not been properly 
notified of the provisions of the VCAA.    Therefore, it is 
apparent that the Board must remand this case to ensure that 
the Veteran is properly notified of the VCAA and to determine 
whether all evidence needed to consider the claim has been 
obtained.  
  
In addition, a letter dated in December 2004 from the 
Veteran's treating psychiatric provider notes that at the 
Veteran's last psychiatric examination by psychiatrist, Dr. 
C.R., the Veteran was diagnosed with PTSD and intermittent 
explosive disorder, and it was noted that the Veteran suffers 
from anger and explosive behaviors which have become more 
severe through 2004 and that he was at risk for in-patient 
psychiatric or jail admit.  It is, thus, apparent, that the 
Veteran's PTSD may be more severe than his disability rating 
currently reflects.

Also, the Veteran last underwent VA examinations in December 
2003 and April 2004 for diabetes mellitus and PTSD, 
respectively.  As it has been a number of years since the 
last VA examinations, the evidence of record is clearly 
stale.  The Court has impressed on VA on many occasions the 
necessity of obtaining a recent VA examination.  See, e.g., 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to 
assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].  Thus, the Veteran should be scheduled to undergo VA 
examination by an appropriate physician to determine the 
current severity of his diabetes mellitus and PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken 
according to Vazquez-Flores, 22 Vet. App. 
at 37.  Specifically, the  
Veteran should be advised of the criteria 
in Diagnostic Code 7913.  

2.  The Veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for his PTSD 
and/or diabetes mellitus that is not 
evidenced by the current record.  If so, 
the Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  These records should then be 
obtained and associated with the claims 
folder.  The Veteran should be advised 
that he may also submit any evidence or 
further argument relative to the claim at 
issue.

3.  The Veteran should be afforded a VA 
examination to ascertain the severity of 
his PTSD. The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made. All 
pertinent symptomatology and findings 
should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.  

4.  The Veteran should be afforded a VA 
examination to ascertain the severity of 
his diabetes mellitus. The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made. All pertinent symptomatology and 
findings should be reported in detail. 
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should determine and evaluate 
any and all residuals associated with the 
veteran's diabetes mellitus.  The 
examiner should also indicate whether the 
Veteran suffers from ketoacidosis or 
hypoglycemic reactions requiring 
hospitalization or routine visits to a 
diabetic care provider; and if so, the 
duration and frequency of such.

5.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Milo H. Hawley
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


